Citation Nr: 1429550	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a separable compensable disability rating for sleep impairment.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These matters were previously remanded in January 2014 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified by video conference before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for an increased rating for PTSD and entitlement to service connection for sleep apnea.

At the May 2012 hearing, the Veteran asserted that he was entitled to a higher rating for PTSD, to include a separate compensable rating for a sleep impairment.

A February 2014 VA examination report concerning the Veteran's PTSD symptoms, showed that the VA examiner summarized the level of impairment as occupational and social impairment with reduced reliability and productivity.  The examiner reported that the Veteran's symptoms of his PTSD manifested with anxiety, suspiciousness, disturbances of motivation and mood, and chronic sleep impairment.  The VA examiner reported that the Veteran's chronic sleep impairment was solely attributable to PTSD as chronic sleep impairment is a specific criterion of a PTSD diagnosis.  The Veteran was found not to have a diagnosis of insomnia or an insomnia disorder under the DSM-IV or DSM-V.  The examiner also reported that the Veteran did not exhibit any symptoms of circadian rhythm sleep disorder, hypersomnia, rapid eye movement sleep behavior disorder, or narcolepsy.  

A March 2014 VA examination report shows that the Veteran was diagnosed with obstructive sleep apnea.  The VA examiner reported that the Veteran underwent a sleep study in July 2012 that confirmed a diagnosis of obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely as not caused by incurred in, or aggravated by military service.  The examiner reported that the Veteran's service medical records were absent of any sleep disorder symptoms that would be consistent with obstructive sleep apnea.  The VA examiner also characterized the Veteran's condition as "acquired" due to his risk factors of being overweight, chronic nasal congestion, and being male.

The Board notes that a November 2010 rating decision granted service connection for chronic insomnia.  The Veteran had been seeking a separate rating for that chronic insomnia.  However, he now has a separate and distinct sleep disturbance disability and service connection for that disability has not been adjudicated in a rating decision by the RO with proper notice of appellate rights and opportunity to appeal provided to the Veteran.  With respect to the claim for a separate rating for a sleep disorder, the Board finds that the Veteran has made a separate and distinct claim apart from his claim for a rating in excess of 50 percent for his service connected PTSD.  Therefore, on remand, the Veteran will need to be advised of his appeal rights, and a rating decision will need to be issued by the RO.

With respect to the Veteran's claim for entitlement to a rating in excess of 50 percent for PTSD, the Board finds that issue is inextricably intertwined with the claim for service connected for sleep apnea.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, consideration of the Veteran's increased rating claim must be deferred until the RO adjudicates, in the first instance, his pending claim for service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claim for service connection for sleep apnea in a rating decision, to include as secondary to or aggravated by PTSD.  Inform the Veteran of his appeals rights concerning that claim.

2.  Then, redjudicate the issue of entitlement to rating in excess of 50 percent for PTSD.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
 

